UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-541



In Re: PHILLIP M. PROPST,

                                                        Petitioner.



                On Petition for Writ of Mandamus.


Submitted:   April 29, 1998                 Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Phillip M. Propst, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant brought this mandamus petition seeking an order

directing the Catawba County Superior Court to enter a discovery

order. We lack jurisdiction to order the state court to act. See
Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988). Accordingly,

although we grant leave to proceed in forma pauperis, we deny

mandamus relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not significantly aid in the
decisional process.




                                                 PETITION DENIED




                                2